Citation Nr: 1619114	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1991 to May 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

When this case was most recently before the Board in September 2015 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA examination in October 2008.  Following that examination, the examiner diagnosed a left foot pes planus deformity.  Although the examiner did not diagnose a left ankle disability, he failed to discuss the Veteran's outpatient treatment records, which contained a diagnosis of left ankle sprain in August 2008.  In addition, following the Veteran's October 2008 VA examination, a February 2010 podiatry note revealed a diagnosis of posterior tibial tendonitis. 

In a July 2014 Board remand, the Board noted that even a disability that resolves in the course of an appeal period may be subject to service connection.  As such, the Board remanded the case for an addendum medical opinion to address the etiology of any left ankle disability diagnosed during the pendency of this claim.  Thereafter, in August 2014, the Appeals Management Center (AMC) obtained a medical opinion from a podiatrist that had not previously examined this Veteran.  The physician initially discussed a June 2012 MRI report, which she acknowledged revealed an increased signal of the posterior tibiotalar and posterior talofibular ligaments, when compared to the Veteran's right ankle.  However, the physician explained that since MRIs are sensitive to soft tissue changes observed with torn tendons or ruptured tendinous fibers, the posterior tendon was as likely as not normal in appearance.  In this respect, the Board notes the Veteran was never diagnosed with torn tendons or ruptured fibers in his ankle, but rather tendonitis, which is merely an inflammation of the tendon.  Further, the examiner was asked to comment on whether the Veteran exhibited tendonitis in February 2010, but seems to have based her analysis on an MRI that was taken in June 2012.  More confusingly, the examiner then stated that, in the alternative, it is as likely as not that the Veteran's increased signal in the posterior tibiotalar and talofibular ligaments were consistent with chronic inflammation and probable torn fibers of the medial and lateral ligaments of the left ankle joint.  In this respect, it is unclear whether the examiner found the Veteran's June 2012 MRI results revealed a chronic ligament inflammation, consistent with the Veteran's prior diagnosis of tendonitis, or whether the physician found the results clinically insufficient to support this diagnosis.   

Thereafter, the examiner addressed the biomechanical mechanisms associated with pes planus, which she stated include a stretching of the medial structures of the ankle.  Based on this fact, the podiatrist then concluded it is therefore less likely than not that the Veteran's left posterior tibialis tendonitis is due to an active duty ankle sprain.  The examiner did not explain how or why this fact led her to this conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The physician then acknowledged the Veteran's January 1994 left ankle sprain in service, but noted he was treated conservatively and his subsequent service treatment records were "silent for recurrent ankle complaints."  Based on that finding, the examiner concluded the Veteran's claimed left ankle condition, to include posterior tibialis tendonitis, was less likely as not incurred or etiologically related to an incident in service.  The examiner then explained this conclusion was based on "the lack of medically-based, clinical evidence."  However, the examiner wholly ignored the Veteran's competent reports of ongoing left ankle manifestations following his in-service injury.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board finds a new medical examination is necessary. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC, should afford the Veteran a VA examination by a foot and ankle specialist with sufficient expertise to determine the nature, extent and etiology of the Veteran's left ankle disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that any left ankle disability diagnosed during the pendency of this claim, to specifically include a left ankle sprain diagnosed in August 2008 and left posterior tibial tendonitis diagnosed in February 2010, originated during his period of active service or is otherwise etiologically related to his active service. 

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of his injury in service, as well as his reports of ongoing manifestations since that time.  

If the examiner is unable to provide any required opinions, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other indicated development.  

4.  Then, the RO or the AMC, should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.




By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




